DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun (U.S. Publication No. 2016/0260761 A1) in view of Choi et al. (U.S. Publication No. 2018/00311798 A1; hereinafter Choi)
	With respect to claim 1, Jun discloses an image sensor module comprising: 	an image sensor [200] having a light sensing area; 	a cover glass [600] for covering the light sensing area; 	a dam [320] between the image sensor and the cover glass, surrounding the light sensing area, having an outer wall and an inner wall (see Figure 1B) 	Lin fails to disclose wherein a cross-section of the inner wall parallel to the surface of the light sensing area of the image sensor forms a sawtooth pattern; wherein the dam is immediately attached to the cover glass; and wherein incident light arrives at the inner wall of the dam and the inner wall having the sawtooth pattern reduces reflected incident light toward the light sensing area. 	In the same field of endeavor, Choi teaches wherein a cross-section of the inner wall parallel to the surface of the light sensing area of the image sensor forms a 
	With respect to claim 2, the combination of Jun and Choi discloses a substrate [100] having a first side and a second side; wherein: 	the second side is opposite to the first side; 	the image sensor is disposed on the first side of the substrate; 	the image sensor is wire bonded [250] by wires to pads [110] on the first side of the substrate; 	a plurality of solder balls [130] are attached to the second side of the substrate (see Jun Figure 1B).
	With respect to claim 3, the combination of Jun and Choi discloses an encapsulant [400] disposed on the first side of the substrate covering the wires, the substrate, and a part of the image sensor outside the dam (See Figure 1B)
	With respect to claim 5, the combination of Jun and Choi discloses wherein a cross-section of the inner wall of the dam between the image sensor and the cover glass orthogonal to the surface of the light sensing area of the image sensor forms an 
	With respect to claim 7, the combination of Jun and Choi fails to explicitly disclose wherein a thickness between the cover glass and the image sensor of the dam is less than 40 µm. However, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The implementation of the proper thickness of between the cover glass and the image sensor allows for proper alignment of focal length of the light sensing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun (U.S. Publication No. 2016/0260761 A1) in view of Choi et al. (U.S. Publication No. 2018/00311798 A1; hereinafter Choi) as applied to claim 1 above, and further in view of 
Watanabe et al. (U.S. Publication No. 2006/0023108 A1; hereinafter Watanabe) 
	With respect to claim 4, the combination of Jun and Choi fails to explicitly disclose wherein the encapsulant is black.	In the same field of endeavor, Watanabe teaches wherein the encapsulant is . 
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun (U.S. Publication No. 2016/0260761 A1) in view of Choi et al. (U.S. Publication No. 2018/00311798 A1; hereinafter Choi) as applied to claim 1 above, and further in view of Huang et al. (U.S. Publication No. 2009/0224344 A1; hereinafter Huang).
	With respect to claim 8, the combination of Jun and Choi fails to disclose wherein the dam is made of a dry film attached to the cover glass.	In the same field of endeavor, Huang teaches wherein the dam is made of a dry film attached to the cover glass (See ¶[0022]).	The implementation of a dry film for the dam allows for easy processing of the dam structure to produce a barrier surrounding the image sensor (See Huang ¶[0022-0023]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 	With respect to claim 9, the combination of Jun, Choi, and Huang discloses wherein the dry film is a photo lithographic material (see Huang ¶[0022]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN HAN/Primary Examiner, Art Unit 2818